                 Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 1 of 8




 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
     MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;

16   PENSIONED OPERATING ENGINEERS’
     HEALTH AND WELFARE TRUST FUND; DAN
17   REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20   TRAINING FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
21
     OPERATING ENGINEERS LOCAL UNION NO. 3
22
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees; and
24
     OPERATING ENGINEERS LOCAL 3 HEAVY
25   AND HIGHWAY TRUST FUND,
26                 Plaintiffs,
27          v.

28   FOOTHILL SWEEPING, a California Corporation;
                                                 1
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                 Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 2 of 8




 1   and CASEY J. SWINEY, an Individual,

 2                  Defendants.
 3                                                  Parties
            1.      The Operating Engineers’ Health and Welfare Trust Fund (which includes the Assistance
 4
     and Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating Engineers (which
 5
     includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and the Operating
 6
     Engineers Annuity Plan, and the Rehabilitation Fund) (“Pension Fund”); Pensioned Operating
 7
     Engineers’ Health and Welfare Trust Fund (which includes an Administration Fund) (“Pensioned Health
 8
     Fund”); Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen
 9
     Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers
10
     Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit
11
     plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.
12
     § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).
13
     Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,
14
     Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have
15
     authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together
16
     referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
17
            2.      The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under
18
     the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).
19
            3.      Foothill Sweeping, a California corporation, and Casey J. Swiney, an individual
20
     (collectively, “Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA
21
     § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).
22
                                                     Jurisdiction
23
            4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
24
     ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
25
     the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief
26
     to redress such violations, and seek all other appropriate relief under ERISA.
27

28
                                                          2
     COMPLAINT
     Case No.
                                                                    P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                   Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 3 of 8




 1            5.     Jurisdiction exists in this Court over all the claims by virtue of Labor Management

 2   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

 3   conditions of a valid collective bargaining agreement between Defendant and the Operating Engineers

 4   Local Union No. 3 of the International Union of Operating Engineers, AFL-CIO (“Union”), a labor

 5   organization as defined in § 2(5) of the NLRA, 29 U.S.C. § 152(5).

 6            6.     To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 7   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 8   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 9   herein, each of which has a substantial ground in federal jurisdiction.
10                                                           Venue

11            7.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

12   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

13   discretion, in the district where the plan is administered, where the breach took place, or where a

14   defendant resides or may be found, and process may be served in any other district where a defendant

15   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

16   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

17   Court.

18            8.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

19   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

20   in this district, its duly authorized officers or agents are engaged in representing employee members in

21   this district, and the claims arise in this district.

22                                                Intradistrict Assignment

23            9.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

24   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

25   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

26   fulfill their statutory and contractual obligations to Plaintiffs.

27            //

28
                                                               3
     COMPLAINT
     Case No.
                                                                          P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                  Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 4 of 8




 1                                           Bargaining Agreements

 2          10.     Defendant Foothill Sweeping entered into the Independent Northern California

 3   Construction Agreement (the “Independent Agreement”) with the Union, which incorporates the Master

 4   Agreement (“Master Agreement”) between the Union and the United Contractors, Associated General

 5   Contractors of California, Inc., Industrial Contractors UMIC, Inc., and Northern Alliance of Engineering

 6   Contractors. Under the terms of the Independent Agreement, the principal shareholder of Defendant

 7   Foothill Sweeping – Defendant Casey J. Swiney – personally guaranteed all amounts claimed herein.

 8          11.     The Independent Agreement and Master Agreement (collectively, “Bargaining

 9   Agreements”) incorporate the terms of the Trust Agreements establishing the Trust Funds (“Trust
10   Agreements”), which require Defendants to provide employer contributions to Plaintiffs’ Trust Funds, to
11   the Union for union dues, and to the Bargained Entities more fully described in the Bargaining
12   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.
13          12.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated
14   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,
15   Holiday & Sick Pay Trust Fund; Job Placement Center and Market Area Committee Administration
16   Market Preservation Fund; Construction Industry Force Account; Operating Engineers Industry
17   Stabilization Trust Fund; Heavy & Highway Trust Fund; and Business Development Trust Fund
18   (including the California Alliance for Jobs) (together referred to herein as “Bargained Entities”) and
19   dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies
20   due to the Bargained Entities as well as dues due to the Union under the Bargaining Agreements and
21   Trust Agreements.
22          13.     Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
23   Bargaining Agreement and made binding on Defendants, Defendants are required to regularly pay to
24   ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
25   are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
26   (15th) day of the month following the month in which hours were worked, and are considered
27   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,
28
                                                        4
     COMPLAINT
     Case No.
                                                                   P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                  Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 5 of 8




 1   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 2   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 3   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

 4   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 5   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

 6   which payment was due, until paid in full.

 7          14.     The Bargaining and Trust Agreements further require Defendants to maintain time

 8   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

 9   Defendants as are necessary to determine whether Defendants have made full payment of all sums owed
10   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide
11   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the
12   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and
13   Trust Agreements.
14                                                Factual Allegations

15          15.     Defendants have failed and refused to comply with an audit of their payroll records for

16   the period from January 1, 2018 through September 30, 2019.

17          16.     Defendants have also failed to report and pay contributions for hours worked by their

18   employees during the month of March 2019, and the period from January through May 2020. In

19   addition to the contributions due, liquidated damages and interest are owed to Plaintiffs for the unpaid

20   contributions for the above-referenced months, as well as for prior late-paid contributions for the

21   periods: July through October 2018, December 2018 through January 2019, and April through

22   November 2019.

23          17.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

24   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

25   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

26   through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether

27   there are any additional amounts due from Defendants.

28
                                                          5
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                  Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 6 of 8




 1                                   FIRST CAUSE OF ACTION
         For Compliance with an Audit of their records and Payment of Delinquent Contributions,
 2            Interest, Liquidated Damages, Attorneys’ Fees and Costs Against Defendants
 3          18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 17, above.
 4          19.     Defendants have a contractual duty to timely provide reports of monthly amounts due,
 5   and pay the required contributions to Plaintiffs and the Bargained Plans, and to timely pay dues to the
 6   Union, pursuant to the Bargaining Agreements and Trust Agreements. Defendants also have a
 7   contractual duty under the Bargaining Agreements and Trust Agreements to permit an audit of their
 8   records to determine whether it is making full and prompt payment of all sums required to be paid by it
 9   to Plaintiffs, and to pay Plaintiffs all amounts found due as a result of an audit, including audit fees.
10          20.     In addition, Defendants have a statutory duty to timely make the required payments to
11   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
12          21.     By refusing to permit an audit of its records, Defendants breached the Bargaining
13   Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
14          22.     Defendants’ failure and refusal to permit the audit and pay the required contributions was
15   at all times, and still is, willful. Defendants continue to breach the Bargaining Agreement, and
16   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said
17   refusal is unjustified and done with knowledge and intent.
18          23.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
19   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
20   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA,
21   29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to
22   refuse to perform as required thereunder.
23          24.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
24   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
25   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
26   hardships and advancement of public interest favor ERISA Plaintiffs.
27          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
28
                                                           6
     COMPLAINT
     Case No.
                                                                       P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                 Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 7 of 8




 1   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

 2   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

 3   Agreements, and the law.

 4                                                          Prayer

 5          WHEREFORE, Plaintiffs pray as follows:

 6          1.        For an order,

 7                    (a)      requiring that Defendants comply with their obligations to Plaintiffs under the

 8   terms of the Bargaining Agreements and the Trust Agreements, including permitting an audit of its

 9   records as requested by Plaintiffs;
10                    (b)      enjoining Defendants from violating the terms of those documents and of ERISA;
11   and
12                    (c)      enjoining Defendants from disposing of any assets until said terms have been
13   complied with, and from continuation or operation of Defendant’s business until said terms have been
14   complied with.
15          2.        For a judgment against Defendants as follows:
16                    (a)      Any unpaid contributions, due at time of Judgment, including those determined
17   as due by audit, timecards, or otherwise, including estimated contributions for any months Defendants
18   fail to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
19                           i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
20   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;
21                          ii.          To the Union in accordance with the Bargaining Agreements.
22                    (b)      Liquidated damages on all late-paid and unpaid contributions in an amount
23   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
24   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
25                    (c)         Interest on all late-paid and unpaid contributions at the rates set in accordance
26   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
27   1132(g)(2)(B).
28
                                                               7
     COMPLAINT
     Case No.
                                                                         P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
                  Case 3:20-cv-04604-LB Document 1 Filed 07/10/20 Page 8 of 8




 1           3.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

 2   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 3   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for

 4   all Plaintiffs.

 5           4.        That the Court retain jurisdiction of this case pending compliance with its orders.

 6           5.        For such other and further relief as the Court may deem just and proper

 7

 8   DATED: July 10, 2020                                   SALTZMAN & JOHNSON LAW CORPORATION

 9
10                                                    By: /S/Luz E. Mendoza
11                                                        Luz E. Mendoza
                                                          Attorneys for Operating Engineers’ Health And
12                                                        Welfare Trust Fund for Northern California, et al.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             8
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Foothill Sweeping\Pleadings\Foothill Complaint 071020.docx
